DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 14 September 2022 with respect to amended claim(s) 1, 31 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 objected to because of the following informalities: claim 1 should recite “second end of the fixed external handle”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-21, 24-29, 31, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon (US-9085919-B2) in view of Beck (WO-2017129333-A1).

With regard to claim 1, Bacon teaches a latch assembly (1 Figure 1) adapted for mounting adjacent an associated closure of the type that can be shifted between an open position and a closed position, the latch assembly comprising: 
an exterior housing (22 Figure 1) having an inner face and an outer face; 
a door latch (5 Figure 2) disposed proximate a side edge of the exterior housing and adapted to engage a jamb section (14 Figure 1) of a door opening (13 Figure 1), the door latch having a door open position and a door closed position; 
a plunger (100 Figure 4) operably connected with the door latch and slidingly received within a plunger recess (30 Figure 4) operably coupled with the inner face of the exterior housing, wherein the plunger has a latched position and an unlatched position within the plunger recess; 
a resilient member (102 Figure 4) operably coupled with the plunger and urging the plunger to the latched position.
Bacon does not disclose a fixed external handle.
However, Beck discloses a vehicle panel handle lever (10 Figure 1) including a fixed external handle (15 Figure 1) comprising a first end (left end of 15, Figure 1), a second end (right end of 15, Figure 2), and a recess (15.1 Figure 1) within an interior surface thereof, for mounting a rotatable trigger lever (16 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fixed external handle and mounting features of Beck to the latch assembly of Bacon. As In re Dailey, (357 F.2d 669, 149 USPQ 47 (CCPA 1966)) held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, one would further have found it obvious to modify the shape of Bacon’s external lever (4 Figure 4) to be rotatably mounted in the recess in place of Beck’s trigger lever. One would have been motivated to make these changes to provide the user with a more ergonomic means of opening the door while simultaneously actuating the latch.
Thus, Bacon in view of Beck teaches that each of the first end of the fixed external handle (15 Figure 1 – Beck) and the second end of the fixed external handle are fixedly attached to the outer face of the exterior housing (22 Figure 1 – Bacon); and 
an external lever (4 Figure 4 – Bacon) pivotally mounted on the fixed external handle proximate the first end of the fixed external handle for rotation (in the same manner as Beck’s trigger lever 16, Figure 1) between a latched position (4 Figure 6 – Bacon) and an unlatched position (4 Figure 1 – Bacon), the external lever comprising a first leg (front face of lever 4, Figure 1 – Bacon) pivotably received within the recess of the fixed external handle, a second leg (26 Figure 4 – Bacon) disposed at an angle relative to the first leg, and a pivot mount (see Annotated Figure 4A – Bacon below) disposed between the first leg and the second leg, the second leg of the external lever being operably coupled with the plunger (via pocket 101, Figure 4A – Bacon); 
wherein the plunger is maintained in the latched position by the resilient member when the external lever is in the latched position, whereby the closure cannot be unintentionally shifted from the closed position, and wherein the plunger is displaced from the latched position to the unlatched position by the second leg of the external lever when the external lever is rotated from the latched position to the unlatched position, whereby the closure is free to be shifted from the closed position to the open position (Col 7, Lines 30-48 – Bacon).

    PNG
    media_image1.png
    551
    597
    media_image1.png
    Greyscale

Annotated Figure 4A – Bacon

With regard to claim 2, Bacon in view of Beck teaches the latch assembly as set forth in claim 1, wherein the first leg (front face of lever 4, Figure 1 – Bacon) of the external lever (4 Figure 1) and the second leg (26 Figure 4) of the external lever are fixedly disposed substantially orthogonally one to the other (as seen in Figure 4).

With regard to claim 4, Bacon in view of Beck teaches the latch assembly as set forth in claim 1, wherein the fixed external handle (15 Figure 1 – Beck) is injection molded (Para 0007 Line 82 – Beck).
Bacon does not disclose that the exterior housing (22 Figure 1 – Bacon) is injection molded.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the exterior housing by injection molding as well, so that both components could be sourced from the same vendor.

With regard to claim 5, Bacon in view of Beck teaches the latch assembly as set forth in claim 4, wherein the first leg (front face of lever 4, Figure 1 – Bacon) of the external lever (4 Figure 4 – Bacon) is pivotably received within the recess of the fixed external handle (15 Figure 1 – Beck) as the external lever is rotated from the latched position (4 Figure 6 – Bacon) to the unlatched position (4 Figure 1 – Bacon).

With regard to claim 6, Bacon in view of Beck teaches the latch assembly as set forth in claim 5, wherein the fixed external handle (15 Figure 1 – Beck) comprises a pair of opposed pivot bosses (the features receiving pivot pin 15.4, Figure 1) and the pivot mount (see Annotated Figure 4A - Bacon above) is disposed within the recess of the fixed external handle in alignment with and between the pair of opposed pivot bosses, and wherein a pivot pin (15.4 Figure 1 – Beck) extends through the pair of opposed pivot bosses and the pivot mount to pivotally mount the external lever on the outer face of the exterior housing (22 Figure 1 – Bacon) for rotation of the external lever between the latched position (4 Figure 6 – Bacon) and the unlatched position (4 Figure 1 – Bacon).

With regard to claim 7, Bacon in view of Beck teaches the latch assembly as set forth in claim 4, wherein the fixed external handle (15 Figure 1 – Beck) comprises a separate component (13 Figure 1 – Beck) attached to the outer face of the exterior housing (22 Figure 1 – Bacon), and wherein the first end (left end of 15, Figure 1) comprises a slot (recess receiving bolt 12-left, Figure 1 – Beck) adapted to engage a protuberance (12-left, Figure 1 – Beck) formed on the outer face of the exterior housing proximate the first end of the fixed external handle to secure the first end of the fixed external handle to the exterior housing.

With regard to claim 9, Bacon in view of Beck teaches the latch assembly as set forth in claim 5, further comprising an integrally formed sleeve (25 Figure 4A – Bacon) formed on the outer face of the exterior housing (22 Figure 1 – Bacon) proximate a first end of the fixed external handle (15 Figure 1 – Beck) through which the second leg (26 Figure 4 – Bacon) of the external lever (4 Figure 4 – Bacon) extends and over which the recess (15.1 Figure 1 – Beck) of the fixed external handle is disposed.

With regard to claim 10, Bacon in view of Beck teaches the latch assembly as set forth in claim 5, wherein an interior surface of the first leg (front face of lever 4, Figure 1 – Bacon) of the external lever comprises a substantially continuous surface (reverse side of the front face of lever 4, as shown Figure 4 – Bacon) that remains outside of the recess of the fixed external handle as the external lever is rotated from the latched position to the unlatched position.

With regard to claim 11, Bacon in view of Beck teaches the latch assembly as set forth in claim 1, wherein the plunger (100 Figure 4 – Bacon) further comprises a longitudinal slot (101 Figure 4A – Beck) within which a plunger cam surface is disposed at a distal end (the end further from the latch 5, Figure 4A) thereof, the plunger cam surface being operably coupled with the second leg (26 Figure 4) of the external lever, and wherein the plunger is displaced from the latched position to the unlatched position by the second leg of the external lever bearing against the plunger cam surface when the external lever is rotated from the latched position to the unlatched position (Col 9, Lines 50-67).

With regard to claim 12, Bacon in view of Beck teaches the latch assembly as set forth in claim 11, further comprising an interior plunger arm (see Annotated Figure 15 – Bacon below) integrally formed with the plunger (100 Figure 4) and extending therefrom in a substantially perpendicular direction. 

    PNG
    media_image2.png
    168
    351
    media_image2.png
    Greyscale

Annotated Figure 15 – Bacon

With regard to claim 13, Bacon in view of Beck teaches the latch assembly as set forth in claim 11, wherein the longitudinal slot (101 Figure 4A – Bacon) is wider than the second leg (26 Figure 4) of the external lever (Col 9, Lines 50-67).

With regard to claim 14, Bacon in view of Beck teaches the latch assembly as set forth in claim 1, wherein the plunger (100 Figure 4 – Bacon) further comprises an interior plunger arm (see Annotated Figure 15 – Bacon above).

With regard to claim 15, Bacon in view of Beck teaches the latch assembly as set forth in claim 14, wherein the interior plunger arm (see Annotated Figure 15 – Bacon above) is integrally formed with plunger. 

With regard to claim 16, Bacon in view of Beck teaches the latch assembly as set forth in claim 14, further comprising: 
an interior housing (23 Figure 4A – Bacon) having an inner face and an outer face; 
an interior door release control (50 Figure 4) having a latched position and an unlatched position mounted proximate the outer face of the interior housing; and 
an inside lever cam (51 Figure 4A) fixedly coupled with the interior door release control and operably coupled with the interior plunger arm; 
wherein the plunger is displaced from the latched position to the unlatched position by the inside lever cam bearing against the interior plunger arm when the interior door release control is operated from the latched position to the unlatched position (Col 7, Lines 30-48).

With regard to claim 17, Bacon in view of Beck teaches the latch assembly as set forth in claim 16, wherein the interior door release control (50 Figure 4 – Bacon) is a rotatable lever.

With regard to claim 18, Bacon in view of Beck teaches the latch assembly as set forth in claim 16, wherein the interior plunger arm (see Annotated Figure 15 – Bacon above) comprises an angled cam surface operable coupled (via slot 47, Figure 4) with the inside lever cam (51 Figure 4A). 

With regard to claim 19, Bacon in view of Beck teaches the latch assembly as set forth in claim 1, wherein the resilient member (102 Figure 4 – Bacon) comprises a compression spring having a first end received within a cavity (103 Figure 4) disposed within an end of the plunger and a second end abutting a terminal wall of the plunger recess (adjacent 121, Figure 10) opposite the end of the plunger.

With regard to claim 20, Bacon in view of Beck teaches the latch assembly as set forth in claim 1, wherein the plunger recess (30 Figure 4 – Bacon) is integrally formed on the inner face of the exterior housing (22 Figure 4).

With regard to claim 21, Bacon in view of Beck teaches the latch assembly as set forth in claim 1, further comprising: 
an aperture (6 Figure 1 – Bacon) extending through the fixed external handle (15 Figure 1 – Beck) through which a lock cylinder (7 Figure 1 – Bacon) extends (in the same manner as lock cylinder 14, Figure 1 – Beck) from the outer face, the lock cylinder having a locked condition and an unlocked condition; and 
a lock cam (8 Figure 4) operably and rotatably coupled with the lock cylinder and adapted to selectively engage the first leg of the external lever (4 Figure 1); 
wherein rotation of the lock cylinder from the unlocked condition to the locked condition selectively rotates the lock cam into engagement with the first leg of the external lever to prevent rotation of the external lever from the latched position to the unlatched position, and rotation of the lock cylinder from the locked condition to the unlocked condition rotates the lock cam out of engagement with the first leg of the external lever to allow rotation of the external lever from the latched position to the unlatched position (Column 6 Lines 21-40).
	With regard to claim 24, Bacon in view of Beck teaches the latch assembly as set forth in claim 21, wherein the lock cylinder (7 Figure 1 – Bacon) is master keyed for dealer convenience (Col 6, Lines 21-40).

With regard to claim 25, Bacon in view of Beck teaches the latch assembly as set forth in claim 1, further comprising a deadbolt (80 Figure 4 – Bacon) movably mounted to the exterior housing (22 Figure 4) for shifting between a locked position, wherein the closure is positively retained in the closed position, and an unlocked position, wherein the closure is free to be shifted between the open position and the closed position (Col 6 Para 5).

With regard to claim 26, Bacon in view of Beck teaches the latch assembly as set forth in claim 25, wherein the deadbolt (80 Figure 4 – Bacon) is slidably mounted to the exterior housing with an outer end (81 Figure 13) thereof that extends exterior of the exterior housing for engagement with an associated strike adjacent the closure and an inner end thereof which extends interior of the exterior housing, the latch assembly further comprising: 
an aperture (10 Figure 1) through the exterior housing through which an external deadbolt lock cylinder (12 Figure 1) extends from the outer face, the external deadbolt lock cylinder having a locked condition and an unlocked condition (Col 7 Lines 44-48); 
a deadbolt lock cam (74 Figure 4) operably and rotatably coupled with the external deadbolt lock cylinder; and 
a first link (83 Figure 9) having a first end (84 Figure 9) thereof pivotally connected with the inner end of the deadbolt and a second end (85 Figure 9) thereof pivotally connected with a crank arm (76 Figure 9) of a deadbolt cam (74 Figure 9), such that actuation of the external deadbolt lock cylinder between the locked and unlocked positions longitudinally shifts the deadbolt between the locked and unlocked positions.

With regard to claim 27, Bacon in view of Beck teaches the latch assembly as set forth in claim 26, wherein the outer end of the deadbolt (80 Figure 4 – Bacon) is tapered (alpha, Figure 14).

With regard to claim 28, Bacon in view of Beck teaches the latch assembly as set forth in claim 26, further comprising: 
an interior housing (23 Figure 4 – Bacon) having an inner face and an outer face; 
an interior deadbolt control (52 Figure 4) having a locked position and an unlocked position mounted proximate the outer face of the interior housing; and  
34a deadbolt shaft (78 Figure 11) fixedly coupled with the interior deadbolt control and operably coupled with the deadbolt cam; 
wherein the deadbolt is displaced between the locked and unlocked positions by actuation of the interior deadbolt control between the locked and unlocked positions of the interior deadbolt control (Col 7 Lines 44-48).

With regard to claim 29, Bacon in view of Beck teaches the latch assembly as set forth in claim 28, wherein interior deadbolt control (52 Figure 4 – Bacon) is actuated by rotation between the locked and unlocked positions of the interior deadbolt control (Col 7 Lines 44-48).

With regard to claim 31, Bacon discloses a latch assembly (1 Figure 1) adapted for mounting adjacent an associated closure of the type that can be shifted between an open position and a closed position, the latch assembly comprising: 
an exterior housing (22 Figure 1) having inner face and an outer face; 
a door latch (5 Figure 2) disposed proximate a side of the exterior housing and adapted to engage a jamb section (14 Figure 1) of a door opening (13 Figure 1), the door latch having a door open position and a door closed position; 
a plunger (100 Figure 4) slidingly received within a plunger recess (30 Figure 4) disposed on the inner face of the exterior housing and operably connected with the door latch, wherein the plunger has a latched position and an unlatched position within the plunger recess; 
a resilient member (102 Figure 4) operably coupled with the plunger and urging the plunger to the latched position.
Bacon does not disclose a fixed external handle.
However, Beck discloses a vehicle panel handle lever (10 Figure 1) including a fixed external handle (15 Figure 1) comprising a first end (left end of 15, Figure 1), a second end (right end of 15, Figure 2), and a recess (15.1 Figure 1) within an interior surface thereof, for mounting a rotatable trigger lever (16 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fixed external handle and mounting features of Beck to the latch assembly of Bacon. As In re Dailey, (357 F.2d 669, 149 USPQ 47 (CCPA 1966)) held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, one would further have found it obvious to modify the shape of Bacon’s external lever (4 Figure 4) to be rotatably mounted in the recess in place of Beck’s trigger lever. One would have been motivated to make these changes to provide the user with a more ergonomic means of opening the door while simultaneously actuating the latch.
Thus, Bacon in view of Beck teaches that each of the first end of the fixed external handle (15 Figure 1 – Beck) and the second end of the fixed external handle are fixedly attached to the outer face of the exterior housing (22 Figure 1 – Bacon); and 
an external lever (4 Figure 4 – Bacon) pivotally mounted on the fixed external handle proximate the first end of the fixed external handle for rotation (in the same manner as Beck’s trigger lever 16, Figure 1) between a latched position (4 Figure 6 – Bacon) and an unlatched position (4 Figure 1 – Bacon), the external lever comprising a first leg (front face of lever 4, Figure 1 – Bacon) pivotably received within the recess of the fixed external handle, a second leg (26 Figure 4 – Bacon) disposed substantially orthogonally relative to the first leg, and a pivot 35mount (see Annotated Figure 4A – Bacon above) disposed between the first leg and the second leg, the second leg of the external lever being operably coupled with the plunger (via pocket 101, Figure 4A – Bacon); 
wherein the plunger is maintained in the latched position when the external lever is in the latched position by the resilient member, whereby the closure cannot be unintentionally shifted from the closed position, and the plunger is displaced from the latched position to the unlatched position when the external lever is displaced from the latched position to the unlatched position by the second leg of the external lever bearing against the plunger, whereby the closure is free to be shifted from the closed position to the open position (Col 7, Lines 30-48 – Bacon).

With regard to claim 35, Bacon in view of Beck teaches the latch assembly as set forth in claim 31, wherein the plunger (100 Figure 4 – Bacon) comprises an interior plunger arm (see Annotated Figure 15 – Bacon above) operably coupled with the second leg (26 Figure 4) of the external lever (4 Figure 4), whereby the plunger is displaced from the latched position to the unlatched position by the second leg of the external lever bearing against the interior plunger arm when the external lever is rotated from the latched position to the unlatched position (Col 9, Lines 50-67).

With regard to claim 36, Bacon discloses a latch assembly (1 Figure 1) adapted for mounting adjacent an associated closure of the type that can be shifted between an open position and a closed position, the latch assembly comprising: 
an exterior housing (22 Figure 1) having inner face and an outer face; 
an interior housing (23 Figure 4) having an inner face and an outer face; 
a door latch (5 Figure 2) disposed proximate a side of the exterior housing and adapted to engage a jamb section (14 Figure 1) of a door opening (13 Figure 1), the door latch having a door open position and a door closed position; 
a plunger (100 Figure 4) slidingly received within a plunger recess (30 Figure 4) operably coupled with the inner face of the exterior housing and operably connected with the door latch, wherein the plunger has a latched position and an unlatched position within the plunger recess and comprises a plunger cam surface (101 Figure 4A) and an interior plunger arm (see Annotated Figure 15 – Bacon above) integrally formed with the plunger and extending therefrom in a substantially perpendicular direction; 
a resilient member (102 Figure 4) operably coupled with the plunger and urging the plunger to the latched position.
Bacon does not disclose a fixed external handle.
However, Beck discloses a vehicle panel handle lever (10 Figure 1) including a fixed external handle (15 Figure 1) comprising a first end (left end of 15, Figure 1), a second end (right end of 15, Figure 2), and a recess (15.1 Figure 1) within an interior surface thereof, for mounting a rotatable trigger lever (16 Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fixed external handle and mounting features of Beck to the latch assembly of Bacon. As In re Dailey, (357 F.2d 669, 149 USPQ 47 (CCPA 1966)) held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, one would further have found it obvious to modify the shape of Bacon’s external lever (4 Figure 4) to be rotatably mounted in the recess in place of Beck’s trigger lever. One would have been motivated to make these changes to provide the user with a more ergonomic means of opening the door while simultaneously actuating the latch.
Thus, Bacon in view of Beck teaches that each of the first end of the fixed external handle (15 Figure 1 – Beck) and the second end of the fixed external handle are fixedly attached to the outer face of the exterior housing (22 Figure 1 – Bacon); and 
 
an external lever (4 Figure 4 – Bacon) pivotally mounted on the fixed external handle proximate the first end of the fixed external handle for rotation (in the same manner as Beck’s trigger lever 16, Figure 1) between a latched position (4 Figure 6 – Bacon) and an unlatched position (4 Figure 1 – Bacon), the external lever comprising a first leg (front face of lever 4, Figure 1 – Bacon) pivotably received within the recess of the fixed external handle, a second leg (26 Figure 4 – Bacon) disposed substantially orthogonally relative to the first leg, and a pivot mount  (see Annotated Figure 4A – Bacon above) disposed between the first leg and the second leg, the second leg of the external lever being operably coupled with the plunger (via pocket 101, Figure 4A – Bacon); 
an interior door release control (50 Figure 4) having a latched position and an unlatched position mounted proximate the outer face of the interior housing; and 
an inside lever cam (51 Figure 4A) fixedly coupled with the interior door release control and operably coupled with the interior plunger arm; 
wherein the plunger is maintained in the latched position when the external lever is in the latched position by the resilient member, whereby the closure cannot be unintentionally shifted from the closed position, the plunger is displaced from the latched position to the unlatched position when the external lever is displaced from the latched position to the unlatched position by the second leg of the external lever bearing against the plunger cam surface or the inside lever cam bearing against the interior plunger arm when the interior door 37release control is operated from the latched position to the unlatched position, whereby the closure is free to be shifted from the closed position to the open position (Col 7, Lines 30-48 – Bacon).

With regard to claim 37, Bacon in view of Beck teaches the latch assembly as set forth in claim 36, wherein the interior housing is mounted to the inner face of the exterior housing (by fasteners 21, Figure 4 – Bacon) and the plunger is disposed between the exterior housing and a plate (120 Figure 4), and the plunger is restrained within the plunger recess.

With regard to claim 38, Bacon in view of Beck teaches the latch assembly as set forth in claim 36, further comprising: 
a slidable deadbolt (80 Figure 4 – Bacon) having a locked position and an unlocked position; and 
a deadbolt knob (52 Figure 4) mounted proximate to the outer face of the interior housing, the deadbolt knob having a locked position and an unlocked position and being operably and rotatably coupled with a deadbolt lock cylinder (12 Figure 1), wherein operation of the deadbolt knob from the unlocked position to the locked position slides the deadbolt to a locked position, and rotation of the deadbolt knob from the locked position to the unlocked position slides the deadbolt to an unlocked position (Col 7 Lines 44-48).

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-23, 30, 32-34, and 39-40 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 8, the prior art fails to teach a lock assembly such as that as described above for claim 7 that further comprises a pair of opposed cavities on the second end of a fixed external handle that fittingly receive an integrally formed pair of opposed bosses on the outer face of the exterior housing, between which a fastener extends to secure the second end of the external handle to the housing, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added these limitations without the benefit of hindsight. Therefore, claim 8 would be allowable. 
With regard to claim 22, the prior art fails to teach a lock assembly as described in claim 21, with a notch in the first leg of the external lever, such that the lock cam of a lock cylinder would rotate into and out of engagement with the notch on the first leg to lock and unlock the rotation of the first leg, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added such a handle without the benefit of hindsight. Therefore, claim 22 and its dependent claim 23 would be allowable.
With regard to claim 30, the prior art fails to teach the lock assembly of claim 26, such that there would be a deadbolt clutch spring and a plate comprising a plurality of symmetrically arranged radial slots that engage opposed radial detents disposed on the deadbolt clutch spring to retain the deadbolt in the locked position, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added such a handle without the benefit of hindsight. Therefore, claim 30 would be allowable.
With regard to claim 32, the prior art fails to teach the lock assembly of claim 31, such that the exterior housing further comprises a fixed external handle and an integrally formed sleeve formed on the outer face of the exterior housing proximate a first end of the fixed external handle through which the second leg of the external lever extends to limit leakage of water into the latch assembly, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added such a handle without the benefit of hindsight. Therefore, claim 32 and its dependent claims 33-34 would be allowable.
With regard to claim 39, the prior art fails to teach the lock assembly of claim 38, such that there would be a deadbolt clutch spring and a plate comprising a plurality of symmetrically arranged radial slots that engage opposed radial detents disposed on the deadbolt clutch spring to retain the deadbolt in the locked position, nor would it have been obvious to one skilled in the art at the time of the filing of the invention to have added such a handle without the benefit of hindsight. Therefore, claim 39 and its dependent claim 40 would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10982469-B2: A related vehicle handle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673